DETAILED ACTION
	The instant application having Application No. 17/477,549 has a total of 15 claims pending in the application, there are 2 independent claims and 13 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 9/17/2021 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 9/26/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 11,144,238.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 11,144,238 
	1. An apparatus for executing a software program, comprising at least one hardware processor configured for: 
	selecting an identified task of a software program other than a task of the software program, where the task comprises at least one remote memory access instruction; and after selecting the task: 
	identifying in a plurality of computer instructions, executed by the software program to perform the task, the at least one remote memory access instruction and a following instruction following the at least one remote memory access instruction; 
	
      executing after the at least one remote memory access instruction a sequence of other instructions for performing the identified task, where the sequence of other instructions comprises a return instruction to execute the following instruction; and 
	







       
           
            executing the following instruction; 
	wherein executing the sequence of other instructions comprises executing an updated plurality of computer instructions produced by at least one of: 
	inserting into the plurality of computer instructions the sequence of other instructions or at least one flow-control instruction to execute the sequence of other instructions; and replacing the at least one remote memory access instruction with at least one non-blocking memory access instruction.

        1. An apparatus for executing a software program, comprising at least one hardware processor configured for: 
      identifying in a plurality of computer instructions at least one remote memory access instruction, and a following instruction following the at least one remote memory access instruction, where the at least one remote memory access instruction comprises at least one output operand for storing an outcome value, where the outcome value is an outcome of a first access to a remote memory access processing circuitry;     
       

      executing after the at least one remote memory access instruction a sequence of other instructions, where the sequence of other instructions comprises a return instruction to execute the following instruction and at least one completion instruction associated with the at least one remote memory access instruction and comprising at least one input-output operand for receiving at least one input value and for storing another outcome value, where the other outcome value is an outcome of a second access to the remote memory access processing circuitry; providing the outcome value as input to the at least one completion instruction via the at least one input-output operand; and 
       executing the following instruction; 
      wherein executing the sequence of other instructions comprises executing an updated plurality of computer instructions produced by at least one of: 
     inserting into the plurality of computer instructions the sequence of other instructions or at least one flow-control instruction to execute the sequence of other instructions; and replacing the at least one remote memory access instruction with at least one non-blocking memory access instruction.

It would have been obvious to modify xx for the benefit of obtaining the invention as an instruction to be executed is obviously a task of a computer system, specified in claim 1 of the instant application, as systems are often used for designing, manufacturing, and testing designs.  The other independent claims correspond as follows:
                   Instant Application
                          US 11,144,238
                          Claim 15
Claim 11

	
	Further, the dependent claims of both cases contain substantially similar limitations.

REJECTIONS NOT BASED ON PRIOR ART
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites at lines 3-4 of the claim, “selecting an identified task of a software program other than a task of the software program.”  If the identified task is of a software program, how can it not be “of the software program”?  For purposes of prior art examination, this limitation has been interpreted as “selecting an identified task of a software program other than a different task of the software program.”
	Further, the claims recite “the task” at numerous points in the claim, such as at lines 5, 7.  It is unclear if “the task” is referring to the “identified task” or the task in the phrase “other than a task of the software program.”  The examiner believes “the task” to be the task in the phrase “other than a task of the software program,” with the exception of “the task” at line 5, which indicates that the task is selected, and therefore is believed to mean the “selected” task.  Which “task” is meant must be made clear each time “the task” is recited.
	Claim 15 has similar issues.  The dependent claims inherit this deficiency.  Appropriate correction is required.
 
REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by King-Smith et al (US 2012/0246652).
	Regarding Claim 1, Kamran teaches an apparatus for executing a software program, comprising at least one hardware processor configured for: 
	selecting an identified task of a software program other than a task of the software program (the identified task corresponding to a “delay thread,” the other task corresponding to a processing thread, Paragraph 0010, and all threads are part of the same process/program, Paragraph 0002), where the task comprises at least one remote memory access instruction (the remote memory access instruction corresponding to a “data request” from “a remote resource,” Paragraph 0021); and after selecting the task: 
	identifying in a plurality of computer instructions, executed by the software program to perform the task, the at least one remote memory access instruction (“Y” at step 104 of Fig. 1, Paragraph 0021) and a following instruction following the at least one remote memory access instruction (corresponding to the instruction in the thread after the remote memory access instruction, which must be identified before it is executed at least at element 140 of Fig. 1, Paragraph 0026); 
	executing after the at least one remote memory access instruction (executed at step 104 of Fig. 1) a sequence of other instructions for performing the identified task (the sequence corresponding to the instructions for performing steps 112, 116, 120, 132, and 136 of Fig. 1), where the sequence of other instructions comprises a return instruction to execute the following instruction (“Y” at step 136 of Fig. 1 is a return instruction to the original thread paused at step 104, Paragraph 0026); and 
	executing the following instruction (step 140 of Fig. 1, where the original thread continues to be executed, Paragraph 0026); 
	wherein executing the sequence of other instructions comprises executing an updated plurality of computer instructions produced by at least one of: 
	inserting into the plurality of computer instructions the sequence of other instructions (the sequence is inserted at the “Y” path of step 104 of Fig. 1) or at least one flow-control instruction to execute the sequence of other instructions; and 
	replacing the at least one remote memory access instruction with at least one non-blocking memory access instruction.

	Regarding Claim 2, the cited prior art teaches the apparatus of claim 1, wherein the at least one hardware processor is further configured for producing the updated plurality of computer instructions before executing the plurality of computer instructions (see claim 7, where the method of Kamran is a series of instructions, which are on the computer program product before being executed).
	Regarding Claim 6, the cited prior art teaches the apparatus of claim 1, wherein the at least one hardware processor is further configured for executing at least some of the sequence of other instructions in response to receiving at least one signal from a remote memory access processing circuitry; and wherein the remote memory access processing circuitry generates the at least one signal in response to the at least one hardware processor executing the at least one remote memory access instruction (the pause may be a remote memory access, Paragraph 0021, and once finished, it will send a signal to activate the previously paused thread at step 140 of Fig. 1).
	Regarding Claim 7, the cited prior art teaches the apparatus of claim 1, wherein the at least one hardware processor is further configured for: after executing the at least one remote memory access instruction, generating an exception signal subject to identifying a target of the at least one remote memory access instruction is not ready (“Y” at step 308 of Fig. 3A); and executing at least some of the sequence of other instructions in response to receiving the exception signal (step 312 of Fig. 3A).
	Regarding Claim 9, the cited prior art teaches the apparatus of claim 1, wherein the sequence of other instructions comprises at least one completion instruction associated with the at least one remote memory access instruction (the pause may be a remote memory access, Paragraph 0021, and once finished, it will send a completion signal to activate the previously paused thread at step 140 of Fig. 1).
	Regarding Claim 13, the cited prior art teaches the apparatus of claim 1, wherein executing the following instruction is subject to identifying a target of the at least one remote memory access instruction is ready (the pause may be a remote memory access, Paragraph 0021, and once finished, it will send a completion signal to activate the previously paused thread at step 140 of Fig. 1).
	Claim 15 is the method corresponding to the apparatus of claim 1, and is rejected under similar rationale.


	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith in view of Bayliss et al (US 2004/0098373).
	Regarding Claim 3, the cited prior art teaches the apparatus of claim 1, wherein the at least one hardware processor is further configured for selecting the identified task when creating the software program (see claim 7, where the method of Kamran is a series of instructions, which are on the computer program product before being executed).
	However, the cited prior art does not explicitly teach compiling the software program.  Bayliss teaches compiling a software program (Paragraph 0087).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the compiling of Bayliss in the cited prior art in order to easily create instructions executable by a processor.
	Regarding Claim 4, the cited prior art teaches the apparatus of claim 1, but does not explicitly wherein the at least one hardware processor is further configured for compiling the updated plurality of computer instructions to produce a plurality of machine level instructions; and wherein executing the updated plurality of computer instructions comprises executing the plurality of machine level instructions.
	Bayliss taches compiling an updated plurality of computer instructions to produce a plurality of machine level instructions; and wherein executing the updated plurality of computer instructions comprises executing the plurality of machine level instructions (Paragraph 0087).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the compiling of Bayliss in the cited prior art in order to easily create instructions executable by a processor.
	Regarding Claim 5, the cited prior art teaches the apparatus of claim 4, wherein the at least one hardware processor is further configured for configuring at least one other hardware processor to execute the updated plurality of computer instructions by executing the plurality of machine level instructions (Bayliss sends the compiled code to a plurality of nodes, indicating at least one other hardware processor, Paragraph 0087).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith in view of Frank et al (US 2013/0179733).

	Regarding Claim 8, the cited prior art teaches the apparatus of claim 1, but does not explicitly teach wherein the sequence of other instructions comprises at least one test instruction for accessing a remote memory access processing circuitry; and wherein the at least one hardware processor is further configured for executing at least some of the sequence of other instructions subject to a result of executing the at least one test instruction.
	Frank teaches an RDMA request that is a test command (Paragraph 0062).
	It would have been obvious to a person having ordinary skill in the art at the time the
invention was filed to have implemented the remote access of the cited prior art as an RDMA test command, thereby the sequence of other instructions comprises at least one test instruction for accessing a remote memory access processing circuitry; and wherein the at least one hardware processor is further configured for executing at least some of the sequence of other instructions subject to a result of executing the at least one test instruction, in order to ensure the remote node is functioning properly.
	Regarding Claim 14, the cited prior art teaches the apparatus of claim 13, but does not explicitly teach wherein the sequence of other instructions comprises at least one other test instruction for accessing a remote memory access processing circuitry; and wherein identifying the target of the at least one remote memory access instruction is ready is according to an outcome of executing the at least one other test instruction.
	Frank teaches an RDMA request that is a test command (Paragraph 0062).
	It would have been obvious to a person having ordinary skill in the art at the time the
invention was filed to have implemented the remote access of the cited prior art as an RDMA test command, thereby the sequence of other instructions comprises at least one other test instruction for accessing a remote memory access processing circuitry; and wherein identifying the target of the at least one remote memory access instruction is ready is according to an outcome of executing the at least one other test instructions, in order to ensure the remote node is functioning properly.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE 	
	Regarding claim 10, the cited prior art teaches the apparatus of claim 9, but does not teach wherein the at least one remote memory access instruction comprises at least one output operand for storing an outcome value, where the outcome value is an outcome of a first access to the remote memory access processing circuitry; wherein the at least one completion instruction comprises at least one input-output operand for receiving at least one input value and for storing another outcome value, where the other outcome value is an outcome of a second access to the remote memory access processing circuitry; and wherein the at least one hardware processor is further configured for providing the outcome value as input to the at least one completion instruction via the at least one input-output operand.
	Therefore, claim 10 and the corresponding dependent claims contain allowable subject matter.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-9 and 13-15 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135